Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3, 7-13 and 15-29 allowed.
The following is an examiner’s statement of reasons for allowance: 
Although the prior art discloses a vehicle step apparatus, comprising: a step movable between an extended position and a retracted position; a retractable device connected to the step and configured to drive the step to move between the extended position and the retracted position; and a locking member configured to lock the step in the retracted position or to allow the step to move away from the retracted position towards the extended position, wherein the retractable device comprises a mounting bracket, a step bracket, and an arm assembly, the step is mounted on the step bracket, and the arm assembly is pivotally connected with the mounting bracket and the step bracket to drive the step to move between the extended position and the retracted position, wherein the locking member is configured to engage with or separate from one of the step or the step bracket, wherein in the retracted position, the locking member engages with the one of the step or the step bracket to lock the step in the retracted position, wherein the one of the step or the step bracket has an engagement member, and the locking member is configured to engage with or separate from the engagement member, wherein the engagement member comprises an engagement shaft, the locking member comprises a locking seat having a locking groove, and the engagement shaft is configured to engage in or separate from the locking groove, wherein the engagement member further comprises a first support lug and a second support lug, the first support lug and the second support lug are coupled to the step and spaced apart from each other, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with the engagement shaft has a first end connected to the first support lug and a second end connected to the second support lug as required by Claim 7.
Claims 21-24 depend from Claim 7
Although the prior art discloses a vehicle step apparatus, comprising: a step movable between an extended position and a retracted position; a retractable device connected to the step and configured to drive the step to move between the extended position and the retracted position; and a locking member configured to lock the step in the retracted position or to allow the step to move away from the retracted position towards the extended position, wherein the retractable device comprises a mounting bracket, a step bracket, and an arm assembly, the step is mounted on the step bracket, and the arm assembly is pivotally connected with the mounting bracket and the step bracket to drive the step to move between the extended position and the retracted position, wherein the locking member is configured to engage with or separate from one of the step or the step bracket, wherein in the retracted position, the locking member engages with the one of the step or the step bracket to lock the step in the retracted position, wherein the one of the step or the step bracket has an engagement member, and the locking member is configured to engage with or separate from the engagement member, wherein the engagement member comprises an engagement shaft, the locking member comprises a locking seat having a locking groove, and the engagement shaft is configured to engage in or separate from the locking groove the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with wherein a cross section of the engagement shaft is non-circular and has a contour that is matched with the locking groove as required by Claim 9.
Claims 25-29 depend from Claim 9.
Although the prior art discloses a vehicle step apparatus, comprising: The vehicle step apparatus according to claim 1, a step movable between an extended position and a retracted position; a retractable device connected to the step and configured to drive the step to move between the extended position and the retracted position; and a locking member configured to lock the step in the retracted position or to allow the step to move away from the retracted position towards the extended position, wherein the retractable device comprises a mounting bracket, a step bracket, and an arm assembly, the step is mounted on the step bracket, and the arm assembly is pivotally connected with the mounting bracket and the step bracket to drive the step to move between the extended position and the retracted position, wherein the locking member is configured to engage with or separate from one of the step or the step bracket, wherein in the retracted position, the locking member engages with the one of the step or the step bracket to lock the step in the retracted position, wherein the one of the step or the step bracket has an engagement member, and the locking member is configured to engage with or separate from the engagement member, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with wherein the engagement member is configured as an engagement projection, the locking member comprises a locking seat having a locking groove, and the engagement projection is configured to engage in or separate from the locking groove as required by Claim 10.
Claims 3, 8 and 11-13 depend from Claim 10.
Although the prior art discloses a vehicle, comprising: The vehicle according to claim 1I, a vehicle body; and a vehicle step apparatus, the vehicle step apparatus comprising: a step movable between an extended position and a retracted position; a retractable device connected to the step and configured to drive the step to move between the extended position and the retracted position; and a locking member configured to lock the step in the retracted position or to allow the step to move away from the retracted position towards the extended position the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with wherein in the retracted position, the step abuts against a lower edge of a lateral surface of the vehicle body or abuts obliquely against a junction between a bottom surface of the vehicle body and the lateral surface of the vehicle body as required by Claim 15.
Claims 16-20 depend rom Claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618